35 So. 3d 1023 (2010)
Vincent Anthony MICHAEL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-998.
District Court of Appeal of Florida, Second District.
June 2, 2010.
James Marion Moorman, Public Defender, and Simone A. Lennon, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Vincent Anthony Michael appeals his judgments and sentences for possession of cocaine, possession of marijuana, and possession of drug paraphernalia. He challenges the trial court's finding that he was competent to proceed to trial. We affirm Michael's judgments and sentences without comment. However, because the trial court did not enter a written order on its oral finding of competency, we remand this case solely for entry of a written order finding Michael competent to proceed. See Fla. R.Crim. P. 3.212(b); Hampton v. State, 4 So. 3d 789, 790 (Fla. 4th DCA 2009).
Affirmed and remanded.
SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.